          Case 1:15-cv-05120-AKH Document 125 Filed 05/15/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
 MERRICK BANK CORPORATION,                                       :   ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Plaintiff,             :
                                                                 :   15 Civ. 5120 (AKH)
              -against-                                          :
                                                                 :
 ROYAL GROUP SERVICES, LTD, LLC, a                               :
 Michigan limited liability company, and                         :
 GREGORY RICHMOND,                                               :
                                                                 :
                                          Defendants.            :
 --------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Today, May 15, 2020, I held a status conference in the above-captioned matter.

As discussed at the conference, further proceedings are scheduled as follows:

                     1. The parties shall complete fact depositions by October 9, 2020.

                     2. The parties shall meet to discuss settlement at the office of Plaintiff’s

                         counsel on October 14, 2020 at 2:00 p.m.

                     3. The next status conference shall take place on October 23, 2020 at 10:00

                         a.m.

                 SO ORDERED.

Dated:           New York, New York                                   /s/ Alvin K. Hellerstein
                 May 15, 2020                                        ALVIN K. HELLERSTEIN
                                                                     United States District Judge




                                                       1
